Lithium Technology Corporation 10-Q Exhibit 10.29 AMENDMENT TO CONVERTIBLE NOTE January 1, 2010 This Amendment to Convertible Note is entered between LITHIUM TECHNOLOGY CORPORATION, a corporation organized and existing under the laws of the State of Delaware (the “Borrower”), and , (the “Holder”) or other address as the Holder shall specify in writing, and shall become effective as of September 1, 2008. WITNESSETH: WHEREAS On July 11th, 2007, Borrower executed and delivered to Holder a Convertible Debenture in the principal amount of Three Million Two Hundred Forty Seven Thousand One Hundred Six US Dollars ($3,247,106) (the “Note”); WHEREAS Borrower has requested that Holder extend the maturity date of the Note from the original maturity date of September 1, 2008 (the “Original Maturity Date”) to the amended maturity date of March I, 2009 (the “Amended Maturity Date”). WHEREAS Borrower has requested that Holder extend the maturity date of the Note from the Amended Maturity Date to the second amended maturity date of Jan 1, 2010 (the “Second Amended Maturity Date.”). WHEREAS Borrower has requested that Holder extend the maturity date or the Note from the Amended Maturity Date to the second amended maturity date of Jan 1, 2011 (the “Third Amended Maturity Date”). The parties agree as follows: NOW, THEREFORE, Holder agrees to extend the maturity, of the Note to the Third Amended Maturity Date. The total interest to be paid over the period July 1st, 2007 till the Second Amended Maturity Date is $882,772. The total outstanding amount at the Second Amended Maturity Date is $4,129,878. The unpaid interest, till the Second Amended Maturity Date, has been paid by ArchHill Capital NV thru the transfer of assets by ArchHill Capital NV to Holder. The total outstanding amount after the transfer of assets by ArchHill Capital NV is $3,247,106. The total interest, to be paid over the period till the Third Amended Maturity Date is $324,711. All other terms in the Note shall remain in full force. SEVERABILITY. If any provision of this Note or the application, thereof shall, for any reason and to any extent, be invalid or unenforceable, neither the remainder of this Note nor the application of the provision to other persons, entities or circumstances shall be affected thereby, but instead shall be enforced to the maximum extent ‘permitted by’ law. BINDING EFFECT. The covenants, obligations and conditions herein contained shall be binding on and. inure to the benefit of the heirs, legal representatives, and assigns of the parties hereto. DESCRIPTIVE HEADINGS. The descriptive headings used herein are for convenience of reference only and they are not intended to have any effect whatsoever in determining the rights or obligations under this Note: CONSTRUCTION. The pronouns used herein shall include, where appropriate, either gender or both, singular and plural, GOVERNING LAW. This Note shall be governed, construed and interpreted by, through and under the Laws of the State of Delaware. Borrower is responsible for all obligations represented by this Note. EXECUTED 19th day of November 2010. LITHIUM TECHNOLOGY CORPORATION /s/ Theo M.M. Kremers By: Theo M.M. Kremers Its: Chief Executive Officer Agreed By: By: Its:
